Case 1:20-cv-07468-CM Document 2 Filed 09/11/20 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Anton iA TRL

 

 

Write the full name of each plaintiff. CV
(Include case number if one has been
assigned)
“Beene Do you want a jury trial?

EXTENDED ST] [wh RiCA(és,A) Xie
JeiteD—TESSICA, MS

Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual's full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual's

birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2. :

 

 

 

Rev. 3/24/17

 
Case 1:20-cv-07468-CM Document 2 Filed 09/11/20 Page 2 of 7

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

ANTON Ift PRK.

 

 

 

 

2) Clover. PARA PR APT 2-
hociesteR No] Lb f8-4 529
County, City State Zip Code

5 M5 - 34 Coe] eniaulyiG) Ar bb~ CoM)
Telephone — Email Address (if available) |

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

mien EXTENDED otc] AMERICA sHKILL-N7
wwe | itley Mendsleon, Po- Une NeWAR CENTER Sth

Address where defendant iy be served

Fook, Neb/ARK N’ NT DTtp2

County, City State Zip Code

Defendant: Jé ss) IA EMPL TF ESHA Gi wWeED iN THE anes)
Viaw banter Sch Rev.

Address where defendant thay be served

 

County, City State Zip Code

Page 2
Case 1:20-cv-07468-CM Document 2 Filed 09/11/20 Page 3 of 7

Defendant 3:

 

Name

 

Address where defendant may be served

 

County, City tate Zip Code

I. PLACE OF EMPLOYMENT
The address at which I was employed or sought employment by the defendant(s) is:
EXTENDED SIA] AMERICA CECA)
Qo MERRITT BLD,

PSH KILL No 2534

County, City Zip Code

 

Til. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

ace AFRICAN

O] color:

 

(1 religion:

 

CL] sex:

J&R national origin: M] CE&RI A

 

 

Page 3
Case 1:20-cv-07468-CM Document 2 Filed 09/11/20 Page 4 of 7

C1 42U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

; Age Discrimination in Employment Act of 1967, 29 U_S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year: GG |

(] Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

(] Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

1 Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

New York State Human Rights Law, N.Y. Exec. Law §§ 290to 297, for CD) HQ (Ase NOs 1020 ee
employment discrimination on the basis of age, race,creed, color, national, New ‘ae

origin, sexual orientation, militar PRE SEX, wee pene were} per ic leet e meow Peraing

characteristics, marital status ther fh Clair Rina

= a New York City Human Rights Law, NY. City eon Code §§ 8- ‘nel to 131, for Iteplicsb|
hp ICS bX

employment discrimination on the basis of actual or perceived age, race, creed,

color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

JA Other (may include other Hag federal, state, city, or county law):

& SDC —CHARCE No. 52D-20I9- 04062
fen Fok epee i ae fabs denjed Decl

sean al Z Judge Les hr
se py Mere fein ee ' af ‘ee
eheychen) boca

Ks of} eae tb 5 pes ff Sen et =

*

 
Case 1:20-cv-07468-CM Document 2 Filed 09/11/20 Page 5 of 7

iv. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

pean not hire me

terminated my employment

Ed

did not promote me
CL] did not accommodate my disability

L} provided me with terms and conditions of employment different from those of
similar employees

C1 retaliated against me

m harassed me or created a hostile work Se ronment
narassed Me

QML other (specify): EMAWIES. “JESSICA MADE. Te Ss UE. ee De, pirone 9D

1 Me. & HARASSED Me INENTeNALL +] — Jel CH KA
f Ale
5 hey JONALLING THAT 2 WOULD wake wet He ome i

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, ae as your race, disability, age, or religion. Include times and ee if

possible. State oe defendants are cgntinuing ie ay acts against you. \
| applied fry a pis action wi ih Ssh, | see ales Ltn copie Nain

Thot_was Pp pealel in Q 7 Ho: taeet aleese|

bron dictoried 2 Clanified ap nConPLeTe eet However
tT wes ne if ITIRSS fntmn £5 Bul RESIS yn empl
e0 UE SSA, =o ‘Le Jove d © afr Dying 4S =, Laud
Tends nr} -dédubled Sod Hen HECK oe th, priv leced-
te Lora of rot apelirg “rs ESA Ede Io): brea,

As additional support for your claim, santa ay atbach any hace discrimination that you filed J

with the U.S. Equal Employment Opportunity Commission, the New York State Division of ~

Human Rights, the New York City Commission on Human Rights, or any other government >
agency.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 =

opener ellen

re oa
Case 1:20-cv-07468-CM Document 2 Filed 09/11/20 Page 6 of 7

a

Vv. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

os Yes (Please attach a copy of the charge to this complaint.)

When did you file your charge? hy gu Cth DT q

La No

Have you received a Notice of Right to Sue from the EEOC?

x Yes (Please attach a copy of the Notice of Right to Sue.) D
What is the date on the Notice? iver 84 | Oth ROA
When did you receive the Notice? His . Hh 20 20
J t

O No

 

 

VI. RELIEF
The relief | want the court to order is (check only those that apply):
CI direct the defendant to hire me
Li) direct the defendant to reeemploy me
LI direct the defendant to promote me
(1 direct the defendant to reasonably accommodate my religion
(1 direct the defendant to reasonably accommodate my disability

DX direct the defendant to (specify) (if you believe you are entitled to money

ee explain that ns) Le hes ee finsnceal Six ee fox pip
Se prbes tValyellivna ta % An V2nue_DF | levity) gh
Q) demaslo Fer Misrellaneoul) Expense) Jncur®

(aim po} a ae Paice feng cg
: ae: ilaf meas 2

CMS Ta 1 Te Seul

 

 

 

 

 

 

 

 

 

 

 

   
   
 

 

 

 

hI
rok tamil bk |

 
 
Case 1:20-cv-07468-CM Document 2 Filed 09/11/20 Page 7 of 7

VIL PLAINTIFF'S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to

niqfaoo0 hance

“HL THEN) Tee OO

By" cinek PRL GENT 2

COESER NN] 48-1508

RE SI ut “Preu boiZ@ 2h Com fherth rar

Telephone Number Email Address (if available)

T have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
es LINo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
